Exhibit 99.1 Contact: Ed Dickinson Chief Financial Officer, 636.916.2150 FOR IMMEDIATE RELEASE LMI Aerospace, Inc. Announces Third Quarter 2012 Results Company Updates Guidance for 2012 and 2013 ST. LOUIS, November 8, 2012 LMI Aerospace, Inc. (Nasdaq:LMIA), a leading provider of design engineering services and supplier of structural assemblies, kits and components to the aerospace, defense and technology markets, today announced its financial results for the third quarter of 2012. Third Quarter 2012 Highlights • Sales of $70.6 million, up 9.1 percent from the third quarter of 2011 • Gross margin increased significantly at both Aerostructures and Engineering Services • Income from operations of $8.5 million or 12.1 percent of sales • Earnings per diluted share of $0.48, net of $0.03 per share of acquisition expenses Third Quarter Results Net sales for the third quarter of 2012 increased 9.1 percent to $70.6 million, including $2.2 million from the newly acquired TASS, Inc. (“TASS”) subsidiary, compared to $64.8 million in the third quarter of 2011.Net income for the third quarter of 2012 was $5.6 million, or $0.48 per diluted share, compared to $4.1 million, or $0.35 per diluted share, in the third quarter of 2011.Third quarter 2012 results include a pre-tax charge of $0.5 million in acquisition costs.Excluding this charge, earnings per diluted share would have been $0.51. “As the current year has progressed, our expectation has been that sales in the Aerostructures segment would increase sequentially each quarter, and Engineering Services sales would remain at the levels experienced in the first two quarters of 2012,” said Ronald S. Saks, Chief Executive Officer of LMI.“We have continued to win new business for both segments, and production rates on certain high volume programs have increased.However, delayed receipt of customer furnished engineering and program delays on certain development projects deferred approximately $7.0 million of sales into 2013.Accordingly, Aerostructures sales guidance for 2012 was reduced by $7.0 million to a mid-point of $175.0 million, and sales guidance for 2013 was increased by the same amount to a mid-point of $216.0 million.In addition, about $5.0 million in expected orders and reduced customer pulls decreased the Aerostructures segment’s expected sales.In Engineering Services, we increased overall sales expectations by $6.0 million for the expected contribution of our newly acquired TASS subsidiary but decreased our base business forecast by $2.0 million due to uncertainty over two customer programs.We expect our Aerostructures plants to experience considerable growth again in 2013, and gross margins have improved as a result of production efficiencies and improved performance on some complex new programs.In addition, we plan to build some inventory in 2012, especially of those items deferred into 2013 to better manage the growth expected in 2013.” LMI Aerospace Announces Third Quarter 2012 Results Page 2 Aerostructures Segment Three Months Ended September 30, Category % of Total % of Total ($ in millions) Large commercial aircraft $ % $ % Corporate and regional aircraft % % Military % % Other % % Total $ % $ % Increasing production rates and new work on the Boeing 737, 747 and 787 models combined to drive a 4.1 percent increase in net sales of large commercial aircraft products, and the Gulfstream G650 and G280 models contributed to a 10.1 percent rise in corporate and regional market net sales.Reduced sales related to the Blackhawk program were due to decreased demand for certain models at one of the company’s customers and increased production at a customer owned assembly facility, which we expect to continue into future periods. The Aerostructures segment generated gross profit of $12.9 million, or 29.3 percent of net sales, in the third quarter of 2012 versus $11.9 million, or 27.0 percent of net sales, in the third quarter of 2011.Production efficiencies led to this improvement in the segment’s margins. Selling, general and administrative expenses (“SG&A”) were $7.5 million in the third quarter of 2012 versus $6.7 million in the third quarter of 2011.Included in these expenses for the third quarter of 2012 is $0.5 million in acquisition expenses. LMI Aerospace Announces Third Quarter 2012 Results Page 3 Engineering Services Segment Three Months Ended September 30, Category % of Total % of Total ($ in millions) Large commercial aircraft $ % $ % Corporate and regional aircraft % % Military % % Other % % Total $ % $ % Engineering Services experienced increased demand due to growth in the number of new programs currently in development in the company’s aerospace markets.The inclusion of TASS into this operating segment has increased large commercial aircraft revenue by $2.2 million in the third quarter of 2012, which was partially offset by declines in the Boeing 747-8 and Boeing 787 projects.Revenue for Engineering Services in support of the KC-46 tanker in the military market increased $3.0 million in the third quarter of 2012 from the third quarter of 2011, absorbing new hires and staffing transfers from commercial programs inside Boeing.Another key driver was support for Bombardier’s Learjet 85, which helped generate 35.5 percent growth in the corporate and regional market.Maturation of a design contract for 787 shipping fixtures resulted in the decline in other net sales. Gross profit for the segment was $5.8 million, or 21.3 percent of net sales, for the third quarter of 2012 up from $3.5 million, or 16.8 percent of net sales, for the prior year quarter due to the increase in revenue in the current quarter.The inclusion of TASS, which provided gross profits of $0.5 million or 22.7% of net sales, contributed to the margin growth.Gross profit for 2011 was negatively impacted by lower gross margin on two fixed price contracts. SG&A for the segment increased from $2.0 million in the third quarter 2011 to $2.6 million in the third quarter of 2012.This increase is attributable to the inclusion of TASS’ results since acquisition. LMI Aerospace Announces Third Quarter 2012 Results Page 4 Non-Segment The effective income tax rate for the third quarter of 2012 and 2011 was 33.2 percent as we continue to generate additional tax credits.Interest expense did not materially change. The company generated cash flow from operations of $6.1 million in the third quarter of 2012 and funded capital expenditures of $6.2 million, resulting in a slightly negative free cash flow.Based upon the company’s expectation that it will receive two additional milestone payments on a design-build contract prior to the end of the year, the company now projects full-year 2012 free cash flow to be a net use of approximately $2.0 million.Additionally, during the third quarter of 2012 the company used $9.9 million of cash for the acquisition of TASS, resulting in a $0.5 million balance on credit facilities. Backlog at September 30, 2012, was $282.4 million, including about $11.0 million in tooling for a new development program, compared to $219.2 million at the end of the prior year quarter. LMI Aerospace Announces Third Quarter 2012 Results Page 5 Outlook for 2012 The company has updated its previous guidance for 2012, as follows, which includes the impact of TASS: Consolidated Operations • Net sales between $279.0 million and $283.0 million, including $6.0 million for TASS • Gross profit between 24.9 percent and 25.4 percent • SG&A between $37.8 million and $38.6 million, including acquisition expense • Interest and other expenses of $1.0 million • Effective income tax rate of 34.4 percent • Capital expenditures between $18.0 million and $20.0 million.The company’s forecasted capital spend has decreased due to timing of planned new capital investments. • Depreciation, amortization and stock compensation expense of $9.8 million The expectations for each segment are as follows: Aerostructures • Net sales between $174.0 million and $176.0 million • Gross profit between 28.0 percent and 28.5 percent • SG&A between $28.3 million and $28.8 million, including acquisition expense Engineering Services, including TASS • Net sales between $105.0 million and $107.0 million • Gross profit between 19.7 percent and 20.3 percent • SG&A between $9.5 million and $9.8 million LMI Aerospace Announces Third Quarter 2012 Results Page 6 Outlook for 2013 The company is updating guidance for 2013 as follows: Consolidated Operations • Net sales between $332.0 million and $350.0 million, including $16.0 million for TASS • Gross profit between 25.3 percent and 25.9 percent • SG&A between $42.0 million and $44.9 million • Interest and other expenses of $1.4 million • Effective income tax rate of 35.0 percent • Capital expenditures between $18.0 million and $22.0 million • Depreciation, amortization and stock compensation expense of $10.5 million The expectations for each segment are as follows: Aerostructures • Net sales between $209.0 million and $223.0 million • Gross profit between 28.0 percent and 28.5 percent • SG&A between $29.5 million and $31.5 million Engineering Services • Net sales between $123.0 million and $127.0 million • Gross profit between 20.7 percent and 21.3 percent • SG&A between $12.5 million and $13.4 million LMI Aerospace Announces
